Citation Nr: 1033819	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, 
also claimed as nervous disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for left shoulder disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for bilateral residuals of 
scars due to bilateral shoulder surgery.

9.  Entitlement to service connection for a left hand disorder.  

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to service connection for radiculopathy of the 
lower extremities.  


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Regrettably, the Board finds that all of the Veteran's claims on 
appeal must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC for additional development and 
consideration.  VA will notify the appellant if further action is 
required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claims of entitlement to 
service connection listed above.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, concerning the Veteran's claims of entitlement to service 
connection for a low back disorder, right and left shoulder 
disorders, and a left hand disorder, an examination and opinion 
concerning the etiology of these disorders is required.  The 
Veteran's service treatment records (STRs) show that he had 
several complaints of low back pain due to lifting heavy 
equipment between April 1982 and May 1983.  Furthermore, in May 
2008, the Veteran submitted a letter sent from Dr. L.T., the 
Veteran's private physician, a sports medicine and shoulder 
specialist.  Dr. L.T. indicated that the Veteran received surgery 
on his right shoulder in May 2004 and his left shoulder in 
November 2005.  Importantly, Dr. L.T. indicated that the Veteran 
has complained of off and on pain for many years due to his high 
level of activities throughout his life, including his service in 
the Army.  However, the Board notes that the private treatment 
records concerning these surgeries are not in the claims file.  
His VA treatment records from March 2008 also refer to the 
surgery he received on his left and right shoulders.  The records 
concerning the surgical procedures on his left and right 
shoulders must be obtained before adjudication of these issues 
may occur.  Additionally, he must be provided with a VA 
compensation examination to specifically determine whether these 
disorders are in any way associated with his in-service lifting 
incident or other injury in service.  

Similarly, the Veteran's STRs from October 1981 show that he 
suffered an injury to his left hand, specifically his thumb, 
after slamming it into a door.  In May 2009, the Veteran was 
scheduled for a VA compensation examination to determine the 
nature and etiology of this disorder.  However, the VA examiner 
failed to render an opinion as to whether the Veteran's current 
left hand disorder is related to his in-service injury.  

Concerning the claims of entitlement to service connection for 
radiculopathy of the lower extremities and scar residuals, since 
these claims are contingent on the granting of the claims for 
service connection for low back and shoulder disorder, the Board 
finds that they are inextricably intertwined with the issues 
concerning his low back, and right and left shoulders.  The 
appropriate remedy where pending claims are inextricably 
intertwined with claims currently on appeal is to defer 
adjudication of the claims on appeal pending the adjudication of 
the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Turning to the claim of entitlement to service connection for 
depressive disorder, also claimed as nervous disorder, an April 
2008 VA treatment record for vocational rehabilitation shows that 
the Veteran was referred to the VA from a private psychiatrist, 
Dr. F.E.  However, these private treatment records are not in the 
claims file and there is no indication an attempt was made to 
obtain these files.  Therefore, a remand is required in order to 
attempt to obtain the private treatment records from Dr. F.E. 

Additionally, since the claims for service connection for 
sinusitis, bilateral hearing loss, tinnitus, and migraines may be 
affected by the development noted above, especially concerning 
requests for additional treatment records, the Board's decision 
as to these claims will also be held in abeyance pending the 
outcome of the above development.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and attempt to obtain 
any and all private treatment records from 
Dr. L.T., specifically those treatment 
records pertaining to the surgeries on his 
left and right shoulders in 2004 and 2005.  

Also, obtain the private treatment records 
from Dr. F.E., the Veteran's private 
psychiatrist.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(1).

2.  After the development requested above has 
been completed to the extent possible, the 
Veteran must be scheduled for an examination to 
determine the nature and etiology of all 
orthopedic claims and residuals, especially the 
likelihood (very likely, as likely as not, or 
unlikely) any of these current disorders are 
attributable to his military service. And to 
facilitate making this determination, 
the claims file, including a copy of this 
REMAND must be made available to the designated 
examiner for review of the pertinent medical 
and other history.  

The term "as likely as not" (i.e., at least 50 
percent probability), however, does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it 
is to find against it.

The Veteran is hereby advised that failure to 
report for his scheduled VA orthopedic 
examination, without good cause, may have 
adverse consequences on his claims for service 
connection.  

a)  The examiner is asked to confirm 
whether the Veteran's low back 
disorder and right and left shoulder 
disorders, may be attributable to his 
noted in-service injuries due to heavy 
lifting in April 1982 and May 1983, or 
to another in-service injury, event, 
or disease.  

b)  The examiner is also asked to 
determine whether the in service 
injury to his left hand, due to 
slamming a door on his hand in October 
1981, is the cause of his current 
disability.  

c)  If it is determined that the in-
service low back injury is the cause 
of his current right and left shoulder 
disorder, the examiner is asked to 
discuss the likelihood (very likely, 
as likely as not, or unlikely) that 
the bilateral scarring is due to the 
right and left shoulder disorders.  

d)  Finally, if it is determined that 
the in-service low back injury is the 
cause of his current low back 
disorder, the examiner is asked to 
determine whether the Veteran suffers 
from radiculopathy of the lower 
extremities.  If he does suffer from 
radiculopathy of the lower 
extremities, the examiner is asked to 
also discuss the likelihood (very 
likely, as likely as not, or unlikely) 
that it is due to his low back 
disorder. 

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Upon receipt of the VA examinations 
requested above, the AMC/RO should conduct 
a review to verify that all requested 
actions have been completed to the extent 
possible.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2 (if the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes).

4.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
for service connection should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


